United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
F.G., Appellant
and
U.S. POSTAL SERVICE, MAIL PROCESSING
CENTER, Kearny, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
No appearance, for the Director

Docket No. 10-779
Issued: July 9, 2010

Oral Argument May 13, 2010

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 27, 2010 appellant filed a timely appeal from a December 1, 2009 merit
decision of the Office of Workers’ Compensation Programs denying payment for medical bills.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the
case.
ISSUE
The issue is whether the Office properly exercised its discretion in denying payment of
hospital bills from May 17 through 20, 2008.
At oral argument, appellant contended that her supervisor, who is now retired,
accompanied her to the hospital but never provided the appropriate billing paperwork. She also
argued that her claim was accepted and that the Office paid subsequent medical bills relating to
treatment.

FACTUAL HISTORY
The Office accepted that on May 17, 2008 appellant, then a 43-year-old mail carrier,
sustained a head laceration, contusion of the left shoulder and disorder of the bursae and tendons
of the left shoulder region after she passed out and fell down stairs while delivering mail.
In May 21 and July 5, 2008 statements, appellant claimed that on May 17, 2008 while
delivering mail on her route, she blacked out and woke up at the end of a walkway. All she
remembered was placing mail in a mailbox which was located at the top of five concrete steps.
Appellant woke up in a daze and with blood dripping over her. She called her supervisor,
Debbie Korczarowski, and explained what happened. Ms. Korczarowski checked on appellant
and recommended that she wash up. Appellant went to a nearby home, where a couple helped
her clean up. She attempted to continue delivering mail but eventually called another supervisor
and returned to the office. Appellant stated that second supervisor took her to the employing
establishment care center, where she was refused treatment because she had a head laceration
requiring sutures. She was transferred to Clara Maass Medical Center for treatment.
In a May 17, 2008 police report, Officer James Goral stated that he responded to First
Care on a report of an injured female. Appellant advised him that during her route that morning
she fell down the front steps of a residence and struck her head. She sustained a laceration and
contusion to the back of her head. Officer Goral reported that, after emergency medical services
conducted an on-scene evaluation of appellant, they transported her to Clara Maass Medical
Center.
Appellant submitted a series of diagnostic test results and treatment notes from Clara
Maass Medical Center dated May 17 through 20, 2008. According to the reports, she was
received by ambulance on May 17, 2008. Appellant had passed out at 1:45 p.m. while working
and fell down and hit her head, right knee and left ankle. She presented with left ankle swelling
and with an abrasion to the back of her head. The examining physician diagnosed syncope,
hypotension, scalp laceration and bradycardia on tenormin. On May 17, 2008 appellant’s head
laceration was closed with surgical staples and a Jones wrap was applied to her right knee. She
also underwent chest, left ankle and right knee x-rays and a CT head scan for syncope and
trauma on May 17, 2008. On May 18, 2008 appellant had x-rays of her left humerus and hip due
to a possibility of fractures. An echocardiogram and an electroencephalogram for syncope were
performed on May 19, 2008. Appellant was discharged on May 20, 2008.
By decision dated December 1, 2009, the Office denied payment for medical bills
incurred during appellant’s hospitalization at Clara Maass Medical Center from May 17
through 20, 2008. It stated that the billing code provided was for hypoglycemia, which was not
related to the accepted conditions. Further, the medical evidence did not show how the medical
treatment was related to the May 17, 2008 employment injury.

2

LEGAL PRECEDENT
Section 8103 of the Act1 provides that the United States shall furnish to an employee who
is injured while in the performance of duty, the services, appliances and supplies prescribed or
recommended by a qualified physician, which the Office considers likely to cure, give relief,
reduce the degree or the period of disability or aid in lessening the amount of monthly
compensation.2 In interpreting this section of the Act, the Board has recognized that the Office
has broad discretion in approving services provided under section 8103, with the only limitation
on the Office’s authority being that of reasonableness.3 Abuse of discretion is generally shown
through proof of manifest error, clearly unreasonable exercise of judgment or actions taken
which are contrary to both logic and probable deductions from established facts. It is not enough
to merely show that the evidence could be construed so as to produce a contrary factual
conclusion.4 In order to be entitled to reimbursement for medical expenses, a claimant must
establish that the expenditures were incurred for treatment of the effects of an employmentrelated injury.5
ANALYSIS
The Office accepted that appellant sustained a head laceration, contusion of the left
shoulder and disorder of the bursae and tendons of the left shoulder region due to the May 17,
2008 employment injury. The issue is whether it properly exercised its discretion in denying
payment for medical expenses incurred while appellant was hospitalized from May 17 through
20, 2008. The Board finds that the case is not in posture for decision.
Ordinarily, where an employee sustains a job-related injury which may require medical
treatment, the designated agency official shall promptly authorize such treatment by giving the
employee a properly executed CA-16 within four hours. However, in cases of an emergency or
cases involving unusual circumstances, the Office may, in the exercise of its discretion, authorize
treatment otherwise than by a Form CA-16, or it may approve payment for medical expenses
incurred other than by a Form CA-16.6
Appellant’s supervisor brought her to the employing establishment’s care center. She
was subsequently transported by ambulance to the Clara Maass Medical Center, where she was
admitted for several days and received treatment for a head laceration and underwent diagnostic
tests. This case is similar to Val D. Wynn,7 when the employee experienced weakness and chest
1

5 U.S.C. §§ 8101-8193.

2

Id. at § 8103. See Thomas W. Stevens, 50 ECAB 288 (1999).

3

James R. Bell, 52 ECAB 414 (2001).

4

Claudia L. Yantis, 48 ECAB 495 (1997).

5

Cathy B. Millin, 51 ECAB 331 (2000).

6

See 20 C.F.R. § 10.304; Thomas W. Keene, 42 ECAB 623 (1991).

7

40 ECAB 666 (1989).

3

pain as a result of his employment and was transported from the employing establishment health
unit to a local community hospital. The Board affirmed the denial of the employee’s claim for
compensation due to the insufficiency of the medical evidence. However, it remanded the case
to the Office on the issue of whether the employee was entitled to reimbursement of medical
expenses due to emergency or other unusual circumstances.
The Office has not determined whether the facts in this case presented emergency or
unusual circumstances warranting payment of medical expenses.8 The Board finds the case is
not in posture for decision and will be remanded to the Office for further development of this
issue.
CONCLUSION
The Board finds that the case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the December 1, 2009 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded for further proceedings
consistent with this decision.
Issued: July 9, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

See also E.K., 61 ECAB ___ (Docket No. 09-1827, issued April 21, 2010) (where the Board affirmed the denial
of an employee’s claim for compensation but remanded the case for the Office to determine whether emergency or
unusual circumstances were present such that it should reimburse the employee’s medical expenses).

4

